ICJ_016_AngloIranianOil_GBR_IRN_1952-07-22_JUD_01_PO_03_EN.txt. 136

DISSENTING OPINION OF JUDGE HACKWORTH

The controversy between the United Kingdom and Iran in its
present stage relates exclusively to the question whether the Court
has jurisdiction to entertain the complaint of the United Kingdom
that its national, the Anglo-Iranian Oil Company, has been denied,
through the nationalization of its properties in Iran in 1951, treat-
ment in conformity with international law. Iran denies, and the
United Kingdom affirms, that the Court is competent to entertain
the complaint.

The Iranian Declaration accepting compulsory jurisdiction of the
Permanent Court of International Justice, under Article 36 of its
Statute (now applicable to this Court under Article 36 (5) of the
present Statute) was signed on October 2nd, 1930. It was approved
by a legislative act on June 14th, 1931, and ratification of the
Declaration was notified to the League of Nations on Septem-
ber 19th, 1932.

The pertinent part of the Declaration states that compulsory
jurisdiction of the Court is accepted, on condition of reciprocity,
with respect to:

“\... any disputes arising after the ratification of the present decla-
ration with regard to situations or facts relating directly or indirectly
to the application of treaties or conventions accepted by Persia
and subsequent to the ratification of this declaration”.

The present controversy revolves around the question whether
this Declaration relates to treaties and conventions generally, to
which Iran is a party, or only to those to which that country has
become a party since the ratification of the Declaration.

%
* *

I agree with the conclusion of the Court that the Declaration
applies only to treaties and conventions accepted by Iran subsequent
to the ratification of its Declaration. I do not, however, consider
that, in reaching this conclusion, it was necessary or even permis-
sible for the Court to rely upon the Iranian Parliamentary Act of
approval as evidence of the intention of the Iranian Government,
since that was a unilateral act of a legislative body of which other
nations had not been apprised. National courts may, as a matter
of course, draw upon such acts for municipal purposes, but this
Court must look to the public declarations by States made for inter-
national purposes, and cannot resort to municipal legislative enact-

47
137 DISSENTING OPINION OF JUDGE HACKWORTH

ments to explain ambiguities in international acts. The fact that
this was a public law which was available after 1933 to people who
might have had the foresight and the facilities to examine it, is no
answer. When a State deposits with an international organ a docu-
ment, such as a declaration accepting compulsory jurisdiction of
the Court, upon which other States are expected to rely, those
States are entitled to accept that document at face value ; they are
not required to go back to the municipal law of that State for expla-
nations of the meaning or significance of the international instru-
ment. Such a procedure would in many cases lead to utter confusion.
This is not a case of drawing upon the travaux préparatoires of a
bilateral or multilateral agreement to explain ambiguities. Had the
Act of Parliament been attached to the instrument of ratification
filed by Iran with the League of Nations, a different situation would
have been presented. Other States would thus have been on notice
of the discrepancy between the Declaration and the act of approval.
But this was not done.

I also agree with the Court that the Concession Agreement
between Iran and the Anglo-Iranian Oil Company, Limited, of 1933,
cannot be regarded as a treaty or convention in the international
law sense, and consequently cannot be regarded as coming within
the purview of the Iranian Declaration.

*
* *

I regret that I cannot agree with the conclusion of the Court
that the United Kingdom is not entitled for jurisdictional purposes,
to invoke, by virtue of the most-favoured-nation clauses in earlier
treaties between that country and Iran, provisions of treaties
concluded by Iran with other countries subsequent to the ratifi-
cation of its Declaration accepting jurisdiction of the Court.

The conclusion that the treaty containing the most-favoured-
nation clause is the basic treaty upon which the United Kingdom
must rely amounts, in my judgment, to placing the emphasis on
the wrong treaty, and losing sight of the principal issue. The
gravamen of the complaint of the United Kingdom Government
is that Iran has not accorded to a British national, the Anglo-
Iranian Oil Company, the benefits of international law and that,
as a result, the Company has suffered a denial of justice. The
provisions with respect to the application of the principles of
international law are not to be found in the most-favoured-nation

48
138 DISSENTING OPINION OF JUDGE HACKWORTH

clause of the earlier treaties of 1857 and 1903 between Iran and the
United Kingdom, but are embodied in the later treaties between
Iran and Denmark of 1934 ; between Iran and Switzerland of that
same year, and between Iran and Turkey of 1937. It is to these
treaties and not to the most-favoured-nation clause that we must
look in determining the rights of British nationals in Iran. These then
are the basic treaties. The most-favoured-nation clause in the earlier
treaties is merely the operative part of the treaty structure involved
in this case. It is the instrumentality through which benefits under
the later treaties are derived. It is in these later treaties that we
find the ratio decidendi of the present issue.

This conclusion will the more clearly appear if we further examine
the treaty provisions in the light of what has just been said.

Article IX of the Treaty of Peace of March 4th, 1857, between
Great Britain and Persia, provides :

“The High Contracting Parties engage that, in the establishment
and recognition of Consuls-General, Consuls, Vice-Consuls and
Consular Agents, each shall be placed in the dominions of the
other on the footing of the most-favoured nation ; and that the
treatment of their respective subjects, and their trade, shall also,
in every respect, be placed on the footing of the treatment of the
subjects and commerce of the most-favoured nation.”

Similar provisions are contained in Article 2 of the Commercial
Convention of May 27th, 1903, between the two countries.

This is not a unique most-favoured-nation clause, peculiar to a
capitulatory régime, such as obtained in Persia during that era.
It is wholly reciprocal in character. It is the sort of provision that
is to be found in many treaties of commerce and navigation,
ancient and modern. But that which is even more significant is the
fact that in 1928, at a time when Persia was terminating the extra-
territorial privileges of aliens, there was an exchange of notes, on
May Ioth, between the British Minister to Persia and the Persian
Acting Foreign Minister, by which it was agreed that the most-
favoured-nation provisions of Article IX of the Treaty of 1857
should remain in force. This has not been questioned by Iran.

The Treaty of Friendship, Establishment and Commerce,
concluded between Iran and Denmark on February zoth, 1934,
provides in Article IV that :

“The nationals of each of the High Contracting Parties shall,
in the territory of the other, be received and treated, as regards
their persons and property, in accordance with the principles and

49
139 DISSENTING OPINION OF JUDGE HACKWORTH

practice of ordinary international law. They shall enjoy therein
the most constant protection of the laws and authorities of the
territory, for their persons, property, rights and interests.”

Similar provisions are contained in Article I of the Establishment
Convention of April 25th, 1934, between Iran and Switzerland, and
in Article I of the Establishment Convention of March 14th, 1937,
between Iran and Turkey.

It will thus be apparent, using the Danish Treaty as the criterion,
that Danish nationals in the territory of Iran and their property
are entitled by Article IV of the Treaty of 1934 to be treated “in
accordance with the principles and practice of ordinary inter-
national law’.

The United Kingdom is entitled, by virtue of the most-favoured-
nation provisions quoted above, to claim for British nationals in
Iran no less favourable treatment than that promised by Iran to
Danish nationals.

The Government of the United Kingdom has contended that the
treatment accorded by Iran to the Anglo-Iranian Oil Company is
not in keeping with the requirements of international law, and has
invoked the Danish Treaty.

The Court is not called upon to say whether this contention is
or is not warranted. It need only say, for present purposes, whether
these treaty provisions to which Iran has subscribed bring the case
within the purview of the Iranian Declaration accepting compul-
sory jurisdiction of the Court.

I readily agree with the majority that the most-favoured-nation
provisions of the earlier treaties and the provisions of the later
treaties are interrelated and must be considered together in order
that benefits under the latter may be claimed. But I cannot accept,
for reasons which follow, the conclusion that the necessity for
invoking the earlier treaties as a means of claiming benefits under
the later ones, constitutes a bar to the exercise of jurisdiction by
the Court under the Iranian Declaration. This it seems to me is
giving far more weight to the restrictive features of the Iranian
Declaration than is warranted.

One cannot dispute the fact that the jurisdiction of the Court is
a limited one. Acceptance of jurisdiction by States is purely a
voluntary act on their part; and it necessarily follows that, unless
a State has by special agreement, by treaty or convention, or by a
declaration made under the Optional Clause of Article 36, para-
graph 2, of the Statute, accepted jurisdiction, the Court is without
jurisdiction.

On the other hand, when a State has filed a declaration under the
Optional Clause of Article 36 of the Statute accepting jurisdiction,
it has performed a voluntary act. It has voluntarily and unilaterally

50
140 DISSENTING OPINION OF JUDGE HACKWORTH

notified the world that it is prepared to submit certain classes of
disputes to judicial examination by this Court.

Iran took full advantage of its liberty of action under the Statute
by submitting a declaration, adroitly drafted, limited in scope to a
comparatively narrow category of cases, and further safeguarded
by three specific exceptions and a reservation, not pertinent to the
present discussion. We are concerned with the meaning and scope
of this Declaration. Precisely we are concerned with the meaning of
the undertaking by Iran to accept the jurisdiction of the Court with
respect to disputes arising after ratification of the Declaration with
regard to situations or facts

‘... relating directly or indirectly to the application of treaties or
conventions accepted by Persia and subsequent to the ratification
of this declaration”.

It is common knowledge that this dispute arose after ratification
of the Declaration. It is also common knowledge that it relates
“directly or indirectly” to the application of treaties or conventions
accepted by Iran. The pivotal question is whether the treaties or
conventions relied upon by the United Kingdom were accepted by
Iran “‘subsequent to ratification” of the Declaration.

It is no part of the functions of the Court to give to such a decla-
ration a broader meaning or a more restrictive meaning than the
State itself has seen fit to prescribe. Our duty is to find that plain
and reasonable meaning which more nearly comports with the
purpose of the State as disclosed by the language which it itself
has employed.

I find nothing in the Iranian Declaration to suggest that it is
necessary that action under it shall be premised exclusively on a
single treaty. I find nothing to suggest that it is necessary that such
an action shall be based on a treaty between the plaintiff State and
the defendant State. The Declaration, though drafted with meticu-
lous safeguards, does not specify any such condition, nor does it
specify that in considering a dispute as to the application of a
treaty or convention accepted by Iran subsequent to the ratification
of the Declaration, an earlier treaty may not be drawn upon. This
would indeed have been a strange limitation. All that the Declara-
tion requires in order that the dispute shall fall within the com-
petence of the Court, is that it shall relate to the application of
treaties or conventions accepted by Iran subsequent to the ratifica-
tion of the Declaration, and nothing more.

The Danish Treaty answers this description. It is in that Treaty
and not in the most-favoured-nation clause that the substantive

51
I4I DISSENTING OPINION OF JUDGE HACKWORTH

rights of British nationals are to be found. Until that Treaty was
concluded, the most-favoured-nation clauses in the British-Persian
treaties were but promises, in effect, of non-discrimination, albeit
binding promises. They related to rights in futuro. There was a
right to claim something but it was an inchoate right. There was
nothing to which it could attach itself unless and until favours should
be granted to nationals of another country. But when Iran conferred
upon Danish nationals by the Treaty of 1934 the right to claim
treatment ‘“‘in accordance with the principles and practice of ordi-
nary international law”, the right thereupon 2pso facto became
available to British nationals. This new right—based on inter-
national law concepts—came into existence not by virtue of the
earlier treaties alone or even primarily, but by them plus the new
treaties which gave them vitality. The new treaty is, in law and in
fact, the fountain-head of the newly-acquired rights.

*
* *

To summarize, the United Kingdom has a right to claim the
benefits of the Danish Treaty of 1934. It matters not that that
right was acquired through the operation of a most-favoured-nation
clause of a treaty anterior to the ratification of the [ranian Declara-
tion. The important thing is that it is a right acquired subsequent
to ratification of that Declaration. It is the later treaty, and not the
most-favoured-nation clause, that embraces the assurance upon
which reliance is sought to be placed. A conclusion that jurisdiction
does not lie, amounts, in my judgment, to giving to the restrictive
features of the Iranian Declaration a more far-reaching scope than
is warranted by the language there used.

(Signed) HACKWORTH.

52
